Case 20-40535-JMM            Doc 162    Filed 02/11/21 Entered 02/11/21 10:52:32           Desc Main
                                       Document     Page 1 of 4


 Brent T. Robinson, Esq. (ISB No. 1932)
 W. Reed Cotten, Esq. (ISB No. 8976)
 ROBINSON & COTTEN
 Attorneys at Law
 616 Fremont
 P.O. Box 396
 Rupert, ID 83350-0396
 Telephone No. (208) 436-4717
 Facsimile No. (208) 436-6804
 Email Address: btr@idlawfirm.com
                 wrc@idlawfirm.com

 Attorneys for Debtors Dille and Mountain West Ag LLP
 (Substantively Consolidated)




                                 UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF IDAHO

 In Re:                                                )     Case No. 20-40535 JMM
                                                       )    (Chapter 11 – Subchapter 5)
          JOSEPH LEE DILLE,                            )
            aka JOSEPH L. DILLE and                    )
          JANA LYNN DILLE,                             )
            aka JANA L. DILLE,                         )     Substantively Consolidated
                                                       )
                                 Debtors.              )
                                                       )       Case No. 20-40856 JMM
 In Re:                                                )      (Chapter 11 – Subchapter 5)
                                                       )
          MOUNTAIN WEST AG LLP,                        )
                                                       )
                                 Debtor.               )

                   STIPULATION CONCERNING TREATMENT OF DLL FINANCE

                  COME NOW creditor DLL Finance, by and through its attorney of record, Michael

 G. Schmidt of the firm Lukins & Annis, P. S., the debtors Joseph Lee Dille and Jana Lynn Dille

 (“Dilles”), by and through their attorney of record, Brent T. Robinson of the firm Robinson & Cotten,

 and the Chapter 11 – Subchapter 5 Trustee Matthew G. Grimshaw and hereby stipulate and agree

 with respect to the treatment of DLL Finance (“DLL”) as follows:

                                            RECITALS

                  WHEREAS, Dilles filed their Petition under Chapter 11 – Subchapter 5 of the


 Stipulation … DLL Finance - 1
Case 20-40535-JMM            Doc 162    Filed 02/11/21 Entered 02/11/21 10:52:32             Desc Main
                                       Document     Page 2 of 4


 Bankruptcy Code on July 10, 2020. Subsequently thereto, Mountain West Ag LLP filed its

 Petition under Chapter 11 – Subchapter 5 of the Bankruptcy Code on November 3, 2020.

 Subsequent thereto, the cases of Dilles and Mountain West Ag LLP were substantially

 consolidated on February 3, 2021 (Docs. 159 and 160); and,

                  WHEREAS, the parties have reached an agreement as the amount of the

 secured claim of Ninety Thousand Dollars ($90,000). That the purpose of this stipulation is to

 address the payment of that secured claim and the rights and obligations of the parties. That

 the terms contained in this stipulation shall control since they do differ from the terms contained

 in the Second Amended Chapter 11 – Subchapter Plan which was filed by the Dilles on January

 21, 2021 (Doc. 146).

                                 TREATMENT OF DLL FINANCE’S CLAIM

                  That the parties stipulation and agree as follows:

                  1. Repairs and Maintenance: Dilles shall repair DLL’s collateral (the Lemken

 Solitair Drill) so that it is in a good state of repair and “field ready” as determined and agreed by

 DLL’s representative (at present Kevin Merritt) and Dilles’ representative, the Lemken Solitair

 sales manager/representative (at present Richard Johnson). The repairs shall be completed

 before the collateral is put to use in the fields. DLL’s collateral shall be well maintained and kept

 in a good state of repair throughout the life of the Chapter 11 – Subchapter 5 Plan.

                  2. Periodic Inspection of Collateral: DLL shall be provided scheduled access

 for reasonable requestioned inspections of its collateral twice per year -- once before the

 collateral is put to use in the fields to confirm it is field ready, and once at or near the completion

 of the work season. Further access shall be provided for any other periodic inspections as

 deemed reasonable by DLL, consistent with its Security Agreement and Loan Documents. Dilles

 and/or their representative, shall work with DLL’s representative to schedule any requested

 inspections.




 Stipulation … DLL Finance - 2
Case 20-40535-JMM            Doc 162    Filed 02/11/21 Entered 02/11/21 10:52:32         Desc Main
                                       Document     Page 3 of 4


                  3. Proof of Insurance: Dilles must provide proof of insurance and maintain

 insurance on DLL’s collateral, naming DLL as an additional insured during the term of

 repayment.

                  4. Payment Terms: DLL’s claim for $90,000 shall be treated as secured, and

 repaid to DLL at 4.5% interest, with 12 semi-annual payments, the first two payments of which

 shall be $13,087.50 (an amount that is 1.5x of what is proposed in Dilles’ Second Amended

 Plan), payable on June 1, 2021 and December 1, 2021. That the payments commencing on

 June 1, 2022, and December 1, 2022, each and every year thereafter, shall be the sum of

 $8,590 per payment, so that the balance, including principal and interest, is paid in its entirety

 no later than December 1, 2026. That DLL shall retain its lien until it has been fully paid its

 secured claim of $90,000, including principal and interest. That the balance of its claim shall be

 treated and deemed to be unsecured and paid on a pro rata basis with Unsecured Creditors in

 accordance with Class XI.

                  5. Controlling Terms: That the terms of this stipulation shall control, instead of

 those contained in the Second Amended Chapter 11 – Subchapter 5 Plan.

                  DATED: February 10, 2021


  /s/ Joseph Lee Dille                                         /s/ Jana Lynn Dille
 Joseph Lee Dille                                             Jana Lynn Dille

 APPROVED:

 ROBINSON & COTTEN                                            LUKINS & ANNIS, P. S.


 By: /s/ Brent T. Robinson                                    By: /s/ Michael G. Schmidt
    Brent T. Robinson                                            Michael G. Schmidt
    Attorney for Dilles                                          Attorneys for DLL Finance
    Dated: February 10, 2021                                     Dated: February 10, 2021


  /s/ Matthew G. Grimshaw
 Matthew G. Grimshaw
 Chapter 11 – Subchapter 5 Trustee
 Dated: February10, 2021


 Stipulation … DLL Finance - 3
Case 20-40535-JMM            Doc 162    Filed 02/11/21 Entered 02/11/21 10:52:32       Desc Main
                                       Document     Page 4 of 4




                                       CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that on the 11th day of February, 2021 the within and
 foregoing document was filed electronically using the Court’s CM/ECF system, and upon such
 filing the CM/ECF registered participants in this case were served electronically as follows:

              •   David A Coleman david@crctflaw.com
              •   stourte DLL Finance LLC sara.tourte@dllgroup.com
              •   Matthew W Grimshaw matt@grimshawlawgroup.com, ID22@ecfcbis.com
              •   R Ron Kerl Ron@cooper-larsen.com, kelli@cooper-
                  larsen.com,bobbi@cooper-larsen.com
              •   Rhett Michael Miller rhett@pmt.org
              •   Brent T Robinson btr@idlawfirm.com, bcl@idlawfirm.com;bjh@idlawfirm.com
              •   Michael G Schmidt mgs@lukins.com, tboyddavis@lukins.com
              •   Sheila Rae Schwager sschwager@hawleytroxell.com,
                  dsorg@hawleytroxell.com
              •   US Trustee ustp.region18.bs.ecf@usdoj.gov
              •   Jeremy Vaughn sks&t@idaho-law.com
              •   Brent R. Wilson bwilson@hawleystoxell.com
              •   Lewis Nishioka Stoddard lewis@hwmlawfirm.com
              •   Derrick J. O’Neill doneill@idalaw.com
              •   Louis V. Spiker lvs@magicvalleylaw.com
              •   Andrew S. Jorgensen Andrew.jorgensen@usdoj.gov



                                                           ROBINSON & COTTEN


                                                           By: /s/ Brent T. Robinson
                                                              Brent T. Robinson




 Stipulation … DLL Finance - 4
